DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0255260), in view of Spitsberg et al. (US 2003/0003328), and in view of Kulkarni et al. (US 2009/0017260).
Regarding claims 1-4, 6, 7, and 9-20, Lee teaches a turbine blade (Lee para 3) with a substrate of a ceramic matrix composite (Lee para 25-28) of silica carbide as the matrix and reinforcement (Lee para 27), the substrate has a plurality of irregularities (hills/valleys) (Lee figs 1, 3, and 5, item 16; para 08, 0030). A first coating layer (Lee fig 7, item 92; para 75-76) may comprise mullite and at least one rare earth silicate, rare earth oxide, alumina, boron oxide, alkali metal oxide, silicon, BSAS, BAS, SAS, CAS, MAS, or LAS (Lee para 76). These are the same materials that Lee previously discusses as being either a TBC or EBC in paragraphs 35 and 36. It therefore follows that while Lee does not specifically call layer 92 an EBC or TBC, layer 92 may still be considered either of a TBC or EBC. An additional EBC or TBC coating 94 may be directly on the layer 92 (Lee para 78), forming the second coating. Finally, Lee teaches that a third layer may be present directly on the second layer (Lee para 70], item 72) so as to provide (Lee para 70); where the third coating layer can comprise mullite (aluminum silicate) or rare earth silicates (Lee para 70-71).
Lee further teaches that layer  92 has a variable thickness, where the surface contacting the protrusions/depressions of the substrate while the opposing surface 96 is substantially smooth (Lee para 77; fig 7, items 92, 96), thus the layer has a non-uniform coating thickness such that the thickness is greater in the valleys than over the plurality of hills.
Lee is silent with respect to the bond coat layer being applied by sol-gel, that the second (TBC) layer is porous with a porosity of from 10-70%, and that the third layer is formed at least partially within the pores of the second layer to a depth of less than 70% the thickness of the second layer.
Lee and Spitsberg are related in the field of TBC coating systems. Lee teaches that the bond coat can be applied via plasma spray, sputter or similar (Lee para 65). Spitsberg teaches that it is known to use plasma spray, sputtering, and sol-gel to lay down a bond coating layer directly against the substrate (Spitsberg para 20), thus treating them as functional equivalents. It would therefore be obvious to one of ordinary skill in the art to therefore select sol-gel as the application method as it is both known and a functional equivalent. Further, this is a product-by-process limitation, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Lee in view of Spitsberg remains silent to the second being porous and that the third layer is formed at least partially within the pores of the second layer to a depth of less than 70% the thickness of the second layer.
Lee in view of Spitsberg and Kulkarni are related in the field of ceramic thermal barrier coatings. Kulkarni teaches a multilayer TBC similar to Lee. Kulkarni teaches a barrier coating which may be yttria-stabilized zirconia and other known barrier materials (Kulkarni para 27), where the coating may have a porosity of about 5-20% (Kulkarni para 27), where the porosity may be a gradient with less dense material near the substrate and more dense further away from the substrate (Kulkarni para 27, 32) and vertical gaps extending 50-67% through the porous layer (Kulkarni para 38), which may be considered to further increasing the porosity. Kulkarni further teaches applying an additional coating over the porous layer (analogous to the claimed third layer) which coats the vertical gaps, and may thus be considered to coat at least some of the pore walls of the second coating layer, to a depth of 50-67% the thickness of the layer, without filling the gap (Kulkarni para 32, 38; fig 3A-C). Finally, Kulkarni teaches that the combination of the porous layer, the vertical gaps, and the additional coating on the surface of the porous layer together provide the benefits of reducing spalling of lower layers due to temperature differentials, while the porous layer is inhibited from densification and interlaminer failure by the outer layer (Kulkarni para 27).
It would be obvious to one of ordinary skill in the art to further modify the protective layers of Lee in view of Spitsberg to provide the second layer with 5-20% porosity and vertical Kulkarni para 27). It is further noted that the third coating layer filling some pores to a depth of 50-67% would provide a porosity gradient in the porous layer where the second layer is less dense toward the first layer, and more dense toward the third layer; and would leave about 30% of the pores uncoated. 
Regarding claim 5, Lee in view of Spitsberg and Kulkarni teaches the multilayer protective coating as above for claim 1. Lee further teaches that the first coating layer has a thickness variation of from 2-5 mils (Lee para 77).
Regarding claim 8, Lee in view of Spitsberg and Kulkarni teaches the multilayer protective coating as above for claim 1. Lee further teaches the TBC coating has a thickness of from about 1 mil to 20 mils (Lee para 37). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Lee overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.

Information regarding the status of an application may be obtained from the Patent /Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        6/13/21